Citation Nr: 1504325	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  14-15 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the denial of a waiver of indebtedness of Dependents' Educational Assistance (DEA) benefits was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty between June 1984 and February 1986.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Decatur, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Muskogee, Oklahoma RO now has jurisdiction over the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal, the appellant requested a Board hearing in Washington, D.C.  In correspondence received in October 2014, the appellant changed her request, asking instead for a video conference hearing before the Board convened at the RO in St. Petersburg, Florida.  
 
Accordingly, the case is REMANDED for the following action:

A video conference hearing before the Board should be scheduled for the appellant at the RO in St. Petersburg, Florida.  The appellant should be notified at her most-recent address of record of the date and time of the hearing.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




